IN THE COURT OF APPEALS OF IOWA

                                 No. 13-1587
                           Filed February 11, 2015

JERRY WAYNE LOGGINS,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

       Appeal from the Iowa District Court for Pocahontas County, Gary L.

McMinimee, Judge.



       An applicant appeals the district court’s denial of his application for

postconviction relief. AFFIRMED.



       Neven J. Conrad of Baker, Johnsen, Sandblom & Lemmenes, Humboldt,

for appellant.

       Thomas J. Miller, Attorney General, Sharon K. Hall, Assistant Attorney

General, and Ann E. Beneke, County Attorney, for appellee.



       Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                         2



MULLINS, P.J.

       Jerry Loggins appeals the district court’s denial of his application for

postconviction relief (PCR). Loggins asserts the district court improperly denied

his claims of ineffective assistance of counsel. He alleges on appeal that his trial

attorney was ineffective in a number of respects and that his attorney’s failures

prejudiced him. Because we agree with the district court that Loggins cannot

prove he suffered prejudice as a result of counsel’s alleged errors, we affirm the

district court’s dismissal of Loggins’s PCR application.

I. Background Facts and Proceedings.

       Loggins was convicted, after a jury trial, of possession of a precursor with

the intent to manufacture a controlled substance and possession of

methamphetamine, third offense. In his direct appeal, Loggins claimed only that

his attorney was ineffective for allowing him to wear jail clothing during trial. See

State v. Loggins, No. 10-1485, 2011 WL 2713825, at *1 (Iowa Ct. App. July 13,

2011). Our court determined we did not have an adequate record to decide the

issue on direct appeal and preserved the claim for possible postconviction-relief

proceedings. Id. Loggins subsequently filed a PCR application alleging counsel

was ineffective in a number of ways. The PCR case proceeded to trial, and while

the State conceded counsel did breach an essential duty on two of the grounds

alleged, the district court rejected the application by ultimately deciding Loggins

suffered no prejudice as a result of the alleged errors.

       He now appeals claiming the district court was wrong in deciding he did

not suffer prejudice.
                                          3



II. Scope and Standard of Review.

       We review Loggins’s claims of ineffective assistance of counsel de novo

as the claims implicate a defendant’s Sixth Amendment right to counsel. See

State v. Gines, 844 N.W.2d 437, 440 (Iowa 2014).

III. Ineffective Assistance of Counsel.

       To prove a claim of ineffective assistance of counsel, Loggins must prove

counsel failed to perform an essential duty and he suffered prejudice as a result.

See id. at 440–41. We presume counsel was competent, and the defendant

must rebut this presumption by a preponderance of the evidence. Id. at 440. To

prove prejudice, “[t]he defendant must show counsel’s errors were so serious as

to deprive the defendant of a fair trial.        The defendant must prove by a

reasonable probability the result of the proceeding would have differed but for

counsel’s errors.”   Id. at 441.    If Loggins fails to prove either prong of the

ineffective-assistance test, his claim fails. See State v. Williams, 695 N.W.2d 23,

29 (Iowa 2005).

       Loggins claims counsel was ineffective in (1) allowing him to wear jail

clothing during the trial, (2) failing to object to inadmissible evidence,1 (3) failing

to prepare Loggins to testify, and (4) failing to seek to suppress evidence

following his detention. In ruling on these claims, the district court concluded

counsel did not breach an essential duty when counsel failed to seek to suppress



1
  Loggins complains counsel should have objected to various field tests done on the
substances recovered from him and from his apartment, a field test done on his urine
sample, testimony from an officer regarding the pseudoephedrine logs kept by the
pharmacies, and hearsay testimony from the sheriff regarding what Loggins’s wife said
in her interview.
                                          4



evidence discovered following Loggins’s detention because the officers had

probable cause to detain Loggins.       The police had reviewed pharmacy logs

showing Loggins and his wife purchased a large amount of pseudoephedrine

from multiple pharmacies. Loggins’s wife told the officers during an interview that

she and Loggins cooked methamphetamine and both regularly used the drug.

She also told the officers that Loggins slept with methamphetamine in his socks.

In addition, law enforcement was aware of the relationship between Loggins and

his wife and the criminal histories of both. Because the officers had probable

cause to detain Loggins to ask him question regarding his possession and

manufacture of methamphetamine, counsel had no duty to move to suppress this

evidence. See State v. Brubaker, 805 N.W.2d 164, 171 (Iowa 2011) (“We will not

find counsel incompetent for failing to pursue a meritless issue.”).

          The court found no breach of a duty with respect to Loggins’s claim that

counsel did not adequately prepare him to testify.          Because of Loggins’s

admissions to police and the evidence found on his person and in his home, the

court found Loggins had little choice but to testify. The court concluded based on

the limited options available to defend Loggins, it was reasonable for counsel to

attempt to elicit sympathy by having Loggins testify about his addiction and

learning disabilities and to try to characterize the conduct of law enforcement as

unfair.

          Finally, the district court concluded, and the State conceded, counsel

breached an essential duty by permitting Loggins to wear jail clothing during trial
                                            5



and by failing to object to some inadmissible evidence.2 Despite these failures,

the court ultimately concluded that overwhelming evidence of Loggins’s guilt and

the cumulative nature of the inadmissible evidence prevented Loggins from being

able to prove the result of the proceeding would have been different had counsel

performed competently. The court found:

       Regarding the possession of methamphetamine count, law
       enforcement officers took four baggies from Jerry on February 16,
       2010, Jerry had initially reached for the baggies in response to
       Detective      Koontz     questions     regarding   possession     of
       methamphetamine, Jerry gave a fourth baggie to the jailer before
       being admitted to the Pocahontas County Jail, Jerry never denied
       knowing he had the baggies or that they contained
       methamphetamine, and DCI Laboratory tests confirmed that those
       baggies contained methamphetamine. Regarding the possession
       of pseudoephedrine with intent to manufacture, a coffee grinder
       and other drug paraphernalia was found in the Logginses’
       apartment, the DCI Laboratory confirmed that the coffee grinder
       contained pseudoephedrine, Deputy Nelson testified that a coffee
       grinder is normally used in the manufacture of methamphetamine
       by pseudoephedrine pills, and Detective Koontz testified to
       admissions by Jerry that he had purchased pseudoephedrine with
       intent to manufacture methamphetamine and had actually
       manufactured methamphetamine a couple of days prior to February
       16, 2010. In view of this overwhelming evidence of guilt and the
       largely cumulative nature of the jail uniform and objectionable
       evidence, there is no reasonable probability that the outcome of the
       criminal trial would have been different if Jerry had appeared in
       civilian clothes and all objectionable evidence had been excluded.




2
  While field tests are generally not admissible, official lab reports were admitted that
confirmed the results of the field tests. A field test of Loggins’s urine was confirmed by
Loggins’s admissions to the police officers and his testimony at trial that he had ingested
methamphetamine that day. A review of the sheriff’s testimony shows the sheriff did not
convey an out-of-court statement at trial. The court did find a breach of a duty with
respect to counsel’s failure to object to the testimony regarding the pseudoephedrine
logs.   However, Loggins was not able to establish prejudice because of the
overwhelming evidence against him.
                                         6



       After our de novo review of the record in this case, we agree with the

district court and affirm its decision without further opinion pursuant to Iowa Court

Rule 21.26(1)(d).

       AFFIRMED.